Exhibit 99.(a) Delaware PAGE 1 The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF STATUTORY TRUST REGISTRATION OF “EVOLUTION INVESTMENT TRUST”, FILED IN THIS OFFICE ON THE EIGHT DAY OF SEPTEMBER, A.D. 2008, AT 7:47 O’CLOCK P.M. State of Delaware Secretary of State Division of Corporations Delivered 07:48 PM 09/08/2008 FILED 07:47 PM 09/08/2008 SRV 080935593 – 4597206 FILE CERTIFICATE OF TRUST OF EVOLUTION INVESTMENT TRUST This certificate of Trust has been duly executed and is being filed in order to form a statutory trust pursuant to the Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq. (the “Act”). The undersigned hereby certifies as follows: 1.
